Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 7/5/2022 and the terminal disclaimer filed 7/5/2022. 
The following is the status of claims: 
claims 1-20 were previously cancelled, 21, 28 and 35 are amended. 
Thus, claims 21-40 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,872,200, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments, filed on 7/5/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 21-40 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 21, 28, and 35, the claimed features in
independent claim 21 (and substantially similar independent claim 28 and claim 35):

“obtaining a first request from a first computing device of a first user of a social networking
system to share a file with at least a first one of a plurality of groups of users of the social
networking system, the first request capable of indicating a selection of at least the first group by the first user;

determining, using a database system, that the file is shareable with one or more of the users
belonging to the first group;

sending first data to a second computing device of a second user of the social networking
system, the second user belonging to the first group, the first data configured to be processed to
cause the second computing device to display, in a user interface on a display of the second
computing device, a feed of the social networking system, 

the feed comprising: a plurality of messages, and a representation of the file, the user interface capable of receiving user commentary regarding the file, the user commentary being shareable in the feed as a message;

obtaining a second request from the second computing device to edit the file;

determining, using the database system, that the second user has a permission to edit
structured data of the file;

sending, responsive to determining that the second user has the permission to edit the
structured data of the file, second data to the second computing device, the second data configured to be processed to cause the second computing device to display, on the display, the file in an editable format;

obtaining, in association with the second user, an edit to the structured data of the file;
processing the edit to the structured data of the file to produce an updated file, the processing
of the edit comprising determining whether the edit is of a type designated in a database as being shareable in the first feed; and

updating the feed such that the updated file is accessible to online users belonging to the first
group via one or more feeds of the social networking system”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Nastacio et al., US Pub. No.: 2010/0179915, teaches an apparatus, system, and method are disclosed for aggregating a plurality of feeds automatically without explicitly designing or developing an aggregated feed. In one embodiment, a collaboration module defines a collaboration group of one or more members with each member having an online relationship to each other. A definition module defines a feed tag protocol that members of the collaboration group agree to follow for marking content feeds. An aggregation module receives an aggregated feed request and retrieves a set of feeds tagged by members of the collaboration group that satisfy the aggregated feed request. The aggregation module also generates a single aggregated feed based on the set of feeds that satisfy the feed tag protocol;

and 
Friend et al., US Pub. No. 2011/0313803, which teaches providing access to task lists via social communications systems is provided. A user may expose a list authoring surface
and associated task lists to other users via one or more social communications systems. When another user attempts to access contents of the list authoring surface, the user attempting access may be required to provide permissions credentials, or the attempting user's social communications account may be designated as a permissioned account from which
access to the contents of the list authoring surface may be obtained. Version control management may be applied to the accessed task lists to ensure accessing users receive access to most up-to-date versions of accessed task lists. Once an accessing user obtains access to a given task list, the accessing user may comment on accessed tasks, make changes to accessed tasks and/or collaborate on accessed tasks;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/19/2020, with particular attention to pages 18-19; and the examiner also found figures 3 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152